FILED
                            NOT FOR PUBLICATION                              AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30263

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00289-EJL

  v.
                                                 MEMORANDUM *
SHANE KENNETH BRIZENDINE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Shane Kenneth Brizendine appeals from the district court’s judgment and

challenges the 140-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), and 846; and the 24-month, partially concurrent sentence

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Brizendine contends that his 152-month aggregate sentence is substantively

unreasonable. He argues that the court should have imposed an aggregate sentence

of no more than 140 months. The district court did not abuse its discretion in

imposing Brizendine’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

Brizendine’s 140-month sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances. See id.

Moreover, the court did not abuse its discretion by ordering that 12 months of the

revocation sentence be served consecutively to the 140-month sentence. See

U.S.S.G. § 7B1.3(f).

      Brizendine’s motion to dismiss counsel and appoint new counsel received on

June 26, 2013, is deemed filed and denied.

      AFFIRMED.




                                          2                                      12-30263